DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ... second widths" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 7-8 recites “the second section having a third width”, and line 9-10 recites “the yield section having a third width less than…” it is confusing if the second disclosed “third width” is the same or different from the first disclosed “third width” rendering the claim indefinite. 
Claim 7 recites the limitation "the ... second widths" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 7-8 recites “the second section having a third width”, and line 9-10 recites “the yield section having a third width less than…” it is confusing if the second disclosed “third width” is the same or different from the first disclosed “third width” rendering the claim indefinite. 
Claim 1 recites the limitation "the ... second widths" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 7-8 recites “the second section having a third width”, and line 9-10 recites “the yield section having a third width less than…” it is confusing if the second disclosed “third width” is the same or different from the first disclosed “third width” rendering the claim indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai Yu-Guang TW200936910 (Lai here onward).
Claims 1 and 13. Lai discloses a structural fuse (20 - Extracted from Fig.4 below) for use in affixing first and second structural members to each other, the structural fuse comprising: a yield plate (21 below) configured to be connected between the first and second structural members, the yield plate, comprising: a first section (section closer to AB) adjacent the first structural member, the first section having a first width; a second section (closer to BA) adjacent the second structural member, the second section having a 


Claim 2. Lai discloses the first spacer comprises a proximal end nearest the first section and a distal end nearest the second section, and wherein the land integrally attaching the spacer to the yield plate is at the distal end of the first spacer (Fig.4a below).

Claim 3. Lai discloses the first spacer comprises a proximal end nearest the first section and a distal end nearest the second section, and wherein the land integrally attaching the spacer to the yield plate is at the proximal end of the first spacer (Fig.4c below).


    PNG
    media_image1.png
    545
    663
    media_image1.png
    Greyscale

Claim 4. Lai discloses the first spacer comprises a proximal end nearest the first section and a distal end nearest the second section, and wherein the land integrally attaching the spacer to the yield plate is between the proximal and distal ends of the first spacer (Fig.4b above).

Claims 5 and 14. Lai discloses the first spacer is the same thickness as the yield section (Fig.4a above). Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. The origin of the drawing is immaterial.  For instance, drawings in a utility patent can anticipate or make obvious the claimed invention.  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (See MPEP 2125).

Claims 6 and 15. Lai discloses a second notch in the yield section on an opposite side of the yield section from the first notch, and a second spacer spaced from the yield section, but integrally attached to the yield plate by a second land at a base of the second spacer (Fig.4a above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lai Yu-Guang TW200936910 in view of Pryor US20110308190.
Claim 7. Lai discloses a structural fuse (20 - Extracted from Fig.4 above) for use in affixing first and second structural members to each other, the structural fuse comprising: a yield plate (21 below) configured to be connected between the first and second structural members, the yield plate, comprising: a first section (section closer to AB) adjacent the first structural member, the first section having a first width; a second section (closer to BA) adjacent the second structural member, the second section having a 
	Pryor before the effective filing date of the instant invention discloses a yield plate with first and second spacers (318 and P.0057) having holes (338) and a buckling restraint plate (316) configured to cover the yield section (312) and sandwich the yield section between the buckling restraint plate and second structural member to resist buckling of the yield section (Fig.17), wherein fasteners (332) extend through the buckling restraint plate (via holes 334), through the one or more holes (338) in the first and second spacers and into the second structural member (Fig.16).
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the buckling restraint plate of Pryor to the system with the motivation of prevent buckling of the yield plates under a compressive load as taught by Pryor.

Claim 8. Lai as modified discloses the spacers are defined by respective channel cuts (411) formed in the yield plate, each channel cut leaving behind a land (adjacent 412) where each spacer remains affixed to the fuse plate (Fig.4a).

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning each channel cut includes a channel hole defining a size of each of the first and second lands, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633